Citation Nr: 0001356	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a pelvis fracture, currently evaluated as noncompensably 
(zero percent) disabling.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected residuals of a pelvis fracture.

3.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected residuals of a pelvis fracture.

4.  Entitlement to service connection for a right elbow 
disorder, to include as secondary to the veteran's service-
connected residuals of a pelvis fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971 and from September 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In May 1997, the Board remanded 
this case back to the RO for further development, to include 
a further VA examination.  This development has been 
completed, and the case has since been returned to the Board.  

In the May 1997 remand, the Board listed the issues on appeal 
as entitlement to a compensable evaluation for residuals of a 
fractured pelvis; and entitlement to service connection for a 
back disorder with disorders of multiple joints, to include 
the right shoulder, right elbow, and right hip.  However, in 
reviewing the claims file, the Board finds that the veteran's 
right hip symptomatology has been contemplated by the RO in 
assigning an evaluation for his residuals of a fractured 
pelvis, and the Board has thus considered all right hip 
symptomatology as part of his service-connected disability, 
rather than as a separate disability for which the matter of 
service connection is at issue.  The Board also finds that 
claims for service connection for the right shoulder and the 
right elbow should be considered separately from the claim 
for service connection for a back disorder.  Moreover, as the 
RO has considered the veteran's claims for service connection 
for back, right shoulder, and right elbow disabilities on the 
basis of incurrence as secondary to his service-connected 
residuals of a pelvis fracture, the Board will do likewise in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a pelvis fracture 
characterized by right hip symptomatology, have been shown to 
be productive of limitation of rotation and pain upon range 
of motion testing.

3.  There is competent medical evidence of an etiological 
relationship between the veteran's current low back disorder 
and the July 1970 in-service accident which resulted in his 
service-connected residuals of a pelvis fracture.

4.  There is no competent medical evidence of a nexus between 
a current right shoulder disorder and either service or a 
service-connected disability.

5.  There is no competent medical evidence of a nexus between 
a current right elbow disorder and either service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a pelvis fracture characterized by right hip symptomatology, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250-5253 (1999).

2.  The veteran's low back disorder was incurred as a result 
of an in-service injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1999).

3.  The claim of entitlement to service connection for a 
right shoulder disorder, to include as secondary to the 
veteran's service-connected residuals of a pelvis fracture, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
right elbow disorder, to include as secondary to the 
veteran's service-connected residuals of a pelvis fracture, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for residuals of 
a pelvis fracture

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for residuals of a pelvis 
fracture is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed November 1994 rating decision, the RO granted 
service connection for residuals of a fractured pelvis in 
view of evidence of an in-service pelvis fracture in October 
1970.  A noncompensable (zero percent) assignment was 
assigned, effective from May 13, 1994.  This evaluation has 
since remained in effect and is at issue in this case.

The RO based the initial noncompensable evaluation on the 
results of an October 1994 VA orthopedic examination.  This 
examination revealed no swelling or deformity of the hips, 
and range of motion studies revealed bilateral hip flexion to 
125 degrees, extension to 30 degrees, rotation to 60 and 45 
degrees, abduction to 45 degrees, and adduction to 20 
degrees.  X-rays of the right hip and elbow were within 
normal limits, and the pertinent impression was an 
essentially normal examination.

Subsequent VA treatment records, dated from November 1994 to 
March 1996, reflect frequent treatment for right hip pain.  A 
VA treatment record dated in November 1994 contains an 
assessment of arthritic pain.  A March 1996 VA outpatient 
treatment report indicates that the veteran complained of a 
five year history of hip pain.  An examination revealed 
negative straight leg raising, no swelling, full range of 
motion, and no pain to palpation of both lower extremities.

During his October 1995 VA hearing, the veteran reported 
treatment for hip and pelvis pain, including acupuncture and 
x-rays.  He testified that this disability interfered with 
his ability to obtain employment and that he had to take a 
"65-68%" pay cut.

In a July 1997 statement, the Chief, Rheumatology Section at 
the Westside VA Medical Center noted that the veteran had no 
abnormalities of the hips upon examination.  

On January 10, 1998, the veteran underwent a second VA 
orthopedic examination, during which he complained of pain in 
the right hip and in the anterior thigh, as well as pain with 
prolonged sitting.  The examination revealed right hip 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 40 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees.  Normal 
strength was shown upon examination, but pain was observed 
upon 20 degrees of abduction.  The pertinent diagnosis was 
degenerative joint disease of the right hip, as shown by x-
ray.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

In this case, the RO has evaluated the veteran's residuals of 
a fracture of the pelvis  at the noncompensable rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5250 (1999) by analogy.  See 
38 C.F.R. §§ 4.20, 4.27 (1999).  Under Diagnostic Code 5250, 
a 60 percent evaluation is warranted for favorable ankylosis 
of the hip, in flexion at an angle between 20 and 40 degrees 
and with slight adduction or abduction.

As the evidence of record does not suggest ankylosis, the 
Board has considered the veteran's residuals a fracture of 
the pelvis under other diagnostic criteria.  In this regard, 
the Board observes that Diagnostic Code 5253, which concerns 
impairment of the thigh, is a more appropriate diagnostic 
code for evaluation because the evidence of record has shown 
such right hip symptomatology as limitation of rotation and 
pain with abduction.  This section provides for a 10 percent 
evaluation in cases of either limitation of adduction of the 
thigh, with the inability to cross legs; or limitation of 
rotation of the thigh, with the inability to toe-out more 
than 15 degrees and the leg affected.  The Board also 
observes that Diagnostic Code 5251 allows for a 10 percent 
evaluation for extension of the thigh limited to five 
degrees, and Diagnostic Code 5252 provides for a 10 percent 
evaluation for flexion of the thigh limited to 45 degrees.  
However, the medical evidence of record described above does 
not indicate that the specific criteria under these code 
sections have been met, as there is no evidence of 
significant limitation of flexion, significant limitation of 
extension, or the loss of the ability to either cross legs or 
to toe-out more than 15 degrees.  

While the specific criteria of these diagnostic codes have 
not been met in the present case, the Board observes that, 
under 38 C.F.R. § 4.59 (1999), a minimum compensable 
evaluation is warranted in cases of actually painful, 
unstable, or maligned joints.  See also DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  
As such, the question becomes whether such symptomatology has 
been observed in conjunction with the veteran's service-
connected disability.

Upon reviewing the pertinent medical evidence of record, the 
Board observes that the evidence dated prior to January 10, 
1998 does not contain objective medical findings of an 
actually painful right hip joint, but the Board observes that 
the veteran was treated for complaints of right hip pain on a 
very frequent basis during that time.  The veteran's January 
10, 1998 VA examination revealed pain with abduction, and x-
rays of the right hip were noted to show degenerative joint 
disease.  While Fenderson allows for staged ratings in cases 
where a claim for a higher evaluation stems from an initial 
grant for service connection for the disability at issue, the 
Board, after resolving any doubt in favor of the veteran, 
finds that the veteran's right hip joint has been shown to be 
actually painful during the entire pendency of this appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991).  As such, a 10 percent 
evaluation is in order for the veteran's residuals of a 
pelvis fracture under the criteria of 38 C.F.R. § 4.59 
(1999), as applied in conjunction with Diagnostic Code 5253.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of a pelvis fracture 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

B.  Low back disorder

During his first period of service, in July 1970, the veteran 
was treated for injuries, including three pelvic ring 
fractures, resulting from a jeep accident.  X-rays of the 
lumbar spine were negative, while x-rays of the thoracic 
spine revealed questionable wedging at D10.  Diagnoses 
included a questionable left S3 fracture.  The veteran was 
discharged from the military hospital with a 60 day L3 C 
profile and was to be followed up at the Orthopedic Clinic.  
His August 1971 discharge examination revealed no spinal 
abnormalities.

The veteran's August 1978 enlistment examination, for his 
second period of service, indicates the presence of 
scoliosis.  The veteran was treated for low back strain in 
July 1980, and the record of this treatment reflects his 
reported history of a 1970 jeep accident.

An unidentified post-service treatment record from October 
1993 indicates that the veteran was treated for complaints of 
"major" low back pain, and he was also treated for 
degenerative disc disease of the back in November 1993. 

VA x-rays, dated in August 1994, revealed minimal 
degenerative changes of the lumbar spine.  Also, VA x-rays 
from March 1995 revealed mild dextroscoliosis, severe 
osteopenia, vertebral wedging from T12 to L2, degenerative 
disc disease of T12-L1 and L2, large osteophytes, and 
possible spondylosis.  The radiologist noted that clinical 
correlation of a questionable old injury was needed.  An 
April 1995 VA treatment record contains an assessment of 
post-traumatic degenerative joint disease of the lumbar spine 
and T12.

During his October 1995 VA hearing, the veteran asserted that 
his lumbar spine had been damaged as a result of his 1970 
injury and that he still had significant pain of the lumbar 
spine.

A VA spine examination, dated in November 1995, revealed 
forward flexion to 90 degrees; backward extension to 30 
degrees, with pain; and bilateral lateral flexion and 
rotation to 20 degrees.  X-rays revealed no significant 
interval changes since August 1994.  The diagnoses were 
chronic low back strain and mechanical low back pain.

A March 1996 VA outpatient treatment report indicates that 
the veteran complained of pain in the low back, and an 
examination revealed paraspinal tenderness at T2-T4 and L4-L5 
and pain with lateral flexion.

In a July 1997 statement, the Chief, Rheumatology Section, 
Westside VA Medical Center noted that the veteran had diffuse 
spondylosis (degenerative disc disease) of the entire lumbar 
spine, according to March 1995 x-rays, and that the severe 
and diffuse nature of this spondylosis was unusual for a 
person of his age.  The physician noted that "there is a 
high probability that the pelvic and spine problem (D10 
wedging) in July 1970 have contributed to his subsequent 
development of degenerative disc disease in the lumbar and 
lower thoracic region."  It appears from the VA progress 
notes, that this physician has also been the veteran's 
treating physician.

Also, a July 1997 treatment report from Dr. Daniel J. Fedeli 
contains a notation of a history of a 1970 jeep accident, and 
Dr. Fedeli rendered a diagnosis of Atlas subluxation complex 
syndrome, with tractionization and/or compression of the 
brain stem, resulting in over-innervation of the motor nerves 
and producing spastic contracture with lumbar and pelvic 
distortion.  Dr. Fedeli further noted that traumatic 
injuries, such as the veteran's 1970 injury, often result in 
structural misalignment and ligament laxity that promotes 
degeneration and dysfunction.  In conclusion, Dr. Fedeli 
opined that it was likely that the veteran's current 
complaints were connected to the 1970 accident.

During his January 1998 VA orthopedic examination, the 
veteran complained of low back pain "since 1987."  The 
report of this examination indicates that the examiner had an 
opportunity to review the veteran's claims file.  The 
examination revealed forward flexion to 95 degrees, extension 
to 35 degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  Pain was noted with all 
motions except bilateral rotation.  X-rays revealed 
"significant" degenerative disc disease throughout the 
entire lumbar spine.  The diagnoses included lumbar 
spondylosis and scoliosis.  The examiner noted that the 
veteran's symptomatology was not consistent with residuals of 
a fractured pelvis and that his back disability "most likely 
is not etiologically related to his pelvic fractures nor his 
1970 motor vehicle accident."

The Board has reviewed the pertinent evidence of record and 
finds that this evidence is in conflict as to whether the 
veteran's current low back disorder, encompassing 
degenerative changes of the lumbar spine, is etiologically 
related to the in-service accident which resulted in his 
service-connected pelvic fracture.  The opinions from the VA 
Rheumatology Chief and Dr. Fedeli support the proposition 
that there is such a causal connection, while the VA examiner 
who examined the veteran in January 1998 found that such a 
causal connection was not likely.  The Board observes that 
the VA examiner had an opportunity to review the veteran's 
claims file, while there is no indication that the noted 
private doctors reviewed his claims file.  However, the VA 
examiner did not support his conclusion that the veteran's 
symptomatology was not consistent with residuals of a pelvic 
fracture with a detailed rationale, while both of the 
veteran's private doctors described a disease process by 
which the current low back disability was most likely 
etiologically related to the in-service accident.

In cases such as this, it is ultimately the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, 
the Board finds that the evidence in support of and against 
the veteran's claim is of essentially equal probative value 
and is therefore in equipoise, as each of the treatment 
providers noted above provided adequate support for the 
conclusions given.  Under 38 U.S.C.A. § 5107(b) (West 1991), 
when there is an approximate balance of positive and negative 
evidence, the benefit of the doubt is to be given to the 
claimant on the matter at issue.  In view of this, and after 
resolving all doubt in the veteran's favor, the Board finds 
that the evidence of record supports the conclusion that his 
low back disorder was incurred as a result of the 1970 in-
service motor vehicle injury.  Therefore, service connection 
is warranted for this disorder.

C.  Right shoulder and right elbow disorders

The Board has reviewed the veteran's service medical records 
and observes that there is no evidence of treatment for right 
shoulder or right elbow symptoms during service.  
Unidentified private treatment records from July 1993 
indicate that the veteran complained of right shoulder and 
right elbow pain, and he was diagnosed with body aches that 
were probably due to old fractures.  However, the veteran's 
examiner did not specify the noted fractures.  An October 
1993 consultation revealed myofascial pain syndrome of the 
elbow.  The veteran's August 1994 VA orthopedic examination 
revealed no abnormalities of the right elbow, and a diagnosis 
of an essentially normal elbow examination was rendered.  X-
rays of the shoulders and the right elbow were entirely 
within normal limits.  However, a VA treatment record from 
September 1994 contains a diagnosis of tennis elbow.  The 
veteran's January 1998 VA orthopedic examination revealed 
right shoulder pain at the scapulothoracic junction with 
motion, and the examiner noted that the veteran's shoulder 
discomfort was most likely related to scoliosis.  

Even assuming that the veteran currently suffers from right 
shoulder and right elbow disabilities, there is no competent 
medical evidence of a nexus between such disorders and either 
service or a service-connected disability.  While the 
examiner who examined the veteran in January 1998 related the 
veteran's shoulder pain to scoliosis, he did not relate such 
to any actual organic shoulder pathology. 

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as set forth during his 
October 1995 VA hearing.  However, as the veteran has not 
been shown to possess the requisite medical expertise 
necessary to render either a diagnosis or a competent opinion 
regarding etiology, his lay contentions provide an 
insufficient basis upon which to find his claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. at 77 (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, the veteran's claims for 
service connection for right shoulder and right elbow 
disorders, both to include as secondary to his service-
connected residuals of a pelvis fracture, must be denied as 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  As the veteran's claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support these claims.  See Epps v. 
Gober, 126 F.3d at 1467-68.

In this case, the Board observes that the RO denied the 
veteran's claims for service connection on their merits, 
while the Board has found these claims to be not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A 10 percent evaluation is granted for the veteran's 
residuals of a pelvis fracture, characterized by right hip 
symptomatology, subject to the laws and regulations governing 
the payment of monetary benefits.

The claim of entitlement to service connection for a low back 
disorder is granted.

A well-grounded claim not having been submitted, service 
connection for a right shoulder disorder, to include as 
secondary to the veteran's service-connected residuals of a 
pelvis fracture, is denied.

A well-grounded claim not having been submitted, service 
connection for a right elbow disorder, to include as 
secondary to the veteran's service-connected residuals of a 
pelvis fracture, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

